IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 9 EM 2021
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
MIGUEL A. PADILLA,                           :
                                             :
                    Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 26th day of May, 2021, the Application for Leave to File a Reply

is GRANTED, and the Petition for Permission to Appeal is DENIED.